Name: COMMISSION REGULATION (EC) No 192/95 of 31 January 1995 altering the export refunds on malt
 Type: Regulation
 Subject Matter: trade policy;  foodstuff;  political geography
 Date Published: nan

 1 . 2. 95 Official Journal of the European Communities No L 24/91 COMMISSION REGULATION (EC) No 192/95 of 31 January 1995 altering the export refunds on malt THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 1866/94 (2), and in particular the fourth subparagraph of Article 1 3 (2) thereof, Whereas the export refunds on malt were fixed by Commission Regulation (EC) No 88/95 (3) ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (4), as last amended by Regulation (EC) No 1 50/95 (*), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (*), as last amended by Regula ­ tion (EC) No 157/95 0 ; Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EC) No 88/95 to the information at present available to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The export refunds on malt listed in Article 1 (c) of Regu ­ lation (EEC) No 1766/92 are hereby altered to the amounts set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 February 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 1995 For the Commission Franz FISCHLER Member of the Commission ') OJ No L 181 , 1 . 7. 1992, p. 21 . ;2) OJ No L 197, 30 . 7. 1994, p. 1 . I3) OJ No L 14, 20 . 1 . 1995, p. 12. (4) OJ No L 387, 31 . 12. 1992, p. 1 . j5) OJ No L 22, 31 . 1 . 1995, p. 1 . ( «) OJ No L 108, 1 . 5. 1993, p. 106. Q See page 1 of this Official Journal. No L 24/92 Official Journal of the European Communities 1 7 . 9T ANNEX to the Commission Regulation of 31 January 1995 altering the export refunds on malt (ECU/ tonne) Product code Refund (') 1107 10 19 000 47,00 1107 10 99 000 77,00 1107 20 00 000 90,00 ( r) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Monte ­ negro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed.